DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Braden M Katterheinrich (Reg# 63814) on 7/13/2022.

The application has been amended as follows: 
1. (Currently Amended) A retention assembly comprising: 
a first retention member including a first set of ribs and a second set of ribs, the first set of ribs positioned to form a first part of slots, which are shaped to receive data storage devices, and arranged to separate adjacent data storage devices and having a first length, the second set of ribs extending into respective slots to form air channels within the slots and having a second length that is shorter than the first length; and 
a second retention member including a third set of ribs forming a second part of the slots for the data storage devices; and
data storage devices positioned within the slots, wherein a first of the data storage devices is positioned in one of the slots between the first retention member and the second retention member, wherein a second of the data storage devices is positioned in another one of the slots between the first retention member and the second retention member.
10. (Cancelled)
11. (Currently amended) The retention assembly of claim [[10]]1, further comprising: a circuit board electrically coupled to the data storage devices.
14. (Currently Amended) A system comprising: 
an enclosure including a plurality of walls; and 
a retention assembly positioned within the enclosure and including: 
a housing, 
data storage devices, 
a first retention member with a first set of ribs and a second set of ribs, the first set of ribs positioned to form a first part of slots in which the data storage devices are positioned and arranged to separate adjacent data storage devices, the second set of ribs extending into respective slots to form air channels between the data storage devices and the first retention member, and 
a second retention member with a third set of ribs forming a second part of the slots in which the data storages devices are positioned; and
a first of the data storage devices is positioned in one of the slots between the first retention member and the second retention member, wherein a second of the data storage devices is positioned in another one of the slots between the first retention member and the second retention member.
22. (Cancelled)
23. (Currently Amended) The retention assembly of claim [[10]]1, wherein the data storage devices are bare hard disk drives.

Drawings
The drawings were received on 7/1/2022.  These drawings are acceptable.

Reasons for Allowance
Claims 1, 3-9, 11-14, 16-17, 21, 23-25 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A retention assembly comprising: 
a first retention member including a first set of ribs and a second set of ribs, the first set of ribs positioned to form a first part of slots, which are shaped to receive data storage devices, and arranged to separate adjacent data storage devices and having a first length, the second set of ribs extending into respective slots to form air channels within the slots and having a second length that is shorter than the first length; and 
a second retention member including a third set of ribs forming a second part of the slots for the data storage devices; and
data storage devices positioned within the slots, wherein a first of the data storage devices is positioned in one of the slots between the first retention member and the second retention member, wherein a second of the data storage devices is positioned in another one of the slots between the first retention member and the second retention member.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the retention assembly comprising a first retention member and the second retention member such that data storage devices positioned within the slot, wherein first of the data storage device is positioned in one of the slots between the first retention member and the second retention member, likewise for second of the data storage device; furthermore the specific details of the retention members as claimed by the applicant, such that the first retention member includes a first set of ribs and a second set of ribs, the first set of ribs positioned to form a first part of slots, which are shaped to receive data storage devices, and arranged to separate adjacent data storage devices and having a first length, the second set of ribs extending into respective slots to form air channels within the slots and having a second length that is shorter than the first length; and the second retention member including a third set of ribs forming a second part of the slots for the data storage devices, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 14 the prior art of record, individually or in combination does not teach or fairly suggest:
A system comprising: 
an enclosure including a plurality of walls; and 
a retention assembly positioned within the enclosure and including: 
a housing, 
data storage devices, 
a first retention member with a first set of ribs and a second set of ribs, the first set of ribs positioned to form a first part of slots in which the data storage devices are positioned and arranged to separate adjacent data storage devices, the second set of ribs extending into respective slots to form air channels between the data storage devices and the first retention member, and 
a second retention member with a third set of ribs forming a second part of the slots in which the data storages devices are positioned; and
a first of the data storage devices is positioned in one of the slots between the first retention member and the second retention member, wherein a second of the data storage devices is positioned in another one of the slots between the first retention member and the second retention member.

The closest prior art and reasons for allowance for independent claim 14 is the same as what is provided under independent claim 1 since both independent claims comprise the same features of the retention assembly, as claimed by the applicant. 
The closest prior art of record are provided in the previous office action. In examiner opinion the configuration of the retention member with respect to the ribs and the how the data storage device is secured is not taught by the prior arts. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841